Allowable Subject Matter
           The following is the examiner’s reasons for allowance of claims 1-8 and 11-18:    Independent claims 1 and 11 identify the following unique and distinct limitations: “converting the visual and inertial trajectory signals into velocity signals and 
scale aligning the velocity signals by minimizing their Euclidean distance“. The prior art of record to Lucey (US 201600161582) and Mustaniemi et al., (Inertial-Based Scale Estimation for Structure from Motion, arXiv:1611.09498v2[cs.CV],11 Aug2017,pages1-8) disclose mobile device equipped with a camera and inertial measurement unit (IMU) for measuring real-word distance between two or more points in an image and aligning estimated visual and inertial trajectories,  however fails to anticipate or render the above  limitations obvious singularly or in combination.
                         
                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 March 3, 2022